Citation Nr: 1236802	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on January 21, 2008, at Freemont Area Medical Center in Freemont, Nebraska.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision rendered by the Department of Veterans Affairs Nebraska-Western Iowa Health Care System.  
 



FINDINGS OF FACT

1.  On January 21, 2008, the Veteran received emergency room treatment for non-service-connected cervical radiculopathy and chronic pain syndrome.  

2.  Affording the Veteran the benefit of the doubt and after considering the totality of the circumstances, the treatment was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.  

3.  Affording the Veteran the benefit of the doubt, treatment was for non-service connection conditions that were associated with and aggravated service-connected psychiatric disability.  

CONCLUSION OF LAW

The criteria for payment of or reimbursement of $172.00 for medical expenses not previously authorized that were incurred for treatment at the Fremont Area Medical Center on January 21, 2008, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1008 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

At any rate, in an April 2009 letter, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  While this letter was not issued prior to the initial adjudication of the claim in March 2008, the Veteran has not been prejudiced by such timing error as the claim was later readjudicated in the April 2009 Statement of the Case.  In the Statement of the Case, VA described its reasons and bases for denying the claim.  In addition, the relevant January 2008 private emergency room medical records are of record.  Consequently, the Board finds that the duty to notify and assist has been met.

II.  Background and Analysis

The Veteran is service-connected for post-traumatic stress disorder (PTSD) rated as 70 percent disabling, a scar on the right side of his face, rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, a tender scar on the right side of his face, rated as 10 percent disabling, bilateral hearing loss, rated as 0 percent disabling, and residuals of malaria, rated as 0 percent disabling.  

On January 21, 2008, the Veteran reported to the Fremont Area Medical Center emergency room in Fremont, Nebraska.  His chief complaint was pain in the arms, legs, back, and head, and he stated that he felt cold all the time.  According to the report, the pain had been "going on for years but now he can't stand it anymore and would rather be dead."  The report further describes the pain as ongoing for 6 months but at the time of treatment was "severe, burning, and sharp."  

On physical examination, he appeared in "severe distress."  He had decreased range of motion in the back due to pain and an antalgic, limping gait.  His neck was tender.  Psychiatrically, he was anxious and agitated.  The diagnoses were cervical radiculopathy and chronic pain syndrome.  He was given intra-muscular shots of Toradol, Dilaudid, and Reglan.  He was discharged less than an hour after reporting for treatment and at discharge, his condition had improved.  The bill for services rendered was $172.00.  On his Health Insurance Claim form, the Veteran identified VA care and insurance through Medicare.  

On the Veteran's VA Form 9, he described the visit to the Emergency Room (ER), stating that he was in "severe chronic pain," that the ER was less than 1/4 mile from his home.  He stated that he could not drive due to the pain but could not find a ride, so he drove himself to the ER.  He also reported that he needed relief from the pain because he was having suicidal thoughts.  

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:
(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2011).

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Here, after affording the Veteran the benefit of the doubt, and after considering the totality of the circumstances, the Board finds that he is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

In this respect, the Board first has considered under the circumstances present at the time the Veteran sought treatment at the private facility whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  The Board finds, however, that a prudent layperson would expect that his condition was of such severity that delay would be hazardous to his health or life.  First, the Board notes that the Veteran did, in fact, delay in seeking treatment for the condition.  The ER report notes that the condition had existed for six months.  However, the report also infers that the pain had increased in severity.  It describes the pain as "severe."  In addition, the Veteran described the pain as reaching a point where he could no longer tolerate it.  Thus, it would be reasonable for a prudent layperson in a similar situation to seek emergency care.  

Next, the Board has considered whether the treatment rendered was for a service-connected disability.  Here, the treatment was for a neck condition and a chronic pain condition.  The Veteran is not service-connected for these conditions.  Hence, the treatment was not for a service-connected disability.  Nevertheless, reimbursement is still permitted in cases where treatment is for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  Here, the evidence reveals that the Veteran's emergent pain had a significant impact on his psychological functioning.  The objective medical evidence describes the Veteran's psychological functioning as anxious and agitated.  Moreover, the Veteran reports that he was having suicidal ideation as a result of the pain.  Given such, the Board finds that it is reasonable to conclude that the non-service-connected disability is associated with and was aggravating his service-connected psychiatric disability.  

Finally, the Board has considered whether Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  Here, again the Board is required to look at what a reasonably prudent person would do in the Veteran's circumstances.  According to the VA Facility Locator, the closest medical facility is over 30 miles away.  (See http://www2.va.gov/directory/guide/home.asp, last visited October 16, 2012. )  Given such, and given the extent of the Veteran's symptoms and the psychological distress that they caused, the Board finds that the VA facilities were not feasibly available.  

Accordingly, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for reimbursement of expenses incurred at a non-VA facility have been met.  While the Board herein is granting the claim, this does not mean that VA will reimburse the Veteran for future visits to a non-VA emergency room.   



ORDER

Payment of or reimbursement for the medical expenses incurred in connection with treatment on January 21, 2008, at Fremont Area Medical Center in Fremont, Nebraska in the amount of $172.00 is granted.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


